DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment of 9/1/20 has been entered in full. Claims 1, 2, 4, 5, 8, 10-12, 23, 27, 28 and 30-34 are amended. Claims 3, 9, 15-22, 24-26, 29 and 35-117 are canceled. Claims 1, 2, 4-8, 10-14, 23, 27, 28 and 30-34 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2 and 4-7, drawn to a composition or formulation comprising a modified RNA encoding a VEGF-A polypeptide of SEQ ID NO: 2 and a citrate saline buffer that is substantially free of divalent cations.

Group II, claim 8, 10-14, 23, 27, 28 and 30-34, drawn to a method of treating a disease responsive to VEGF-A therapy by administering a composition of Group I.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The technical feature linking Groups I and II appears to be that they all relate to a composition or formulation comprising a modified RNA encoding a VEGF-A polypeptide of SEQ ID NO: 2. However, Bancel et al, U.S. Patent Application Publication 20130259923, teaches a "stock modified mRNA solution" of "modified mRNA at a concentration of 1-2 mg/mL in water" diluted in "50 mM sodium citrate buffer at a pH of 3" (¶ 1270), which is substantially free of divalent cations because it uses sodium, which is a monovalent cation. The '923 publication further teaches VEGF-A as an example of a modified RNA of the invention (¶ 1463), and this VEGF-A mRNA has the sequence of SEQ ID NO: 16115, which encodes the same VEGF-A protein of 165 amino acids as instant SEQ ID NO: 2. Therefore, the technical feature linking the inventions of Groups I and II does not constitute a special technical feature as defined by PCT rule 13.2, as it does not define a contribution over the prior art.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of species
One or two elections of species is also required.
(1) The following election of species is required if either of Group I or II is elected:
Groups I and II each contain claims directed to more than one species of excipient of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: solvent, dispersion (including dispersion media), diluent, suspension aid, surface active agent, isotonic agent, thickening agent, 
Currently, the following claim(s) are generic: 1, 2, 4-6, 8, 10-12, 14, 23, 27, 28, 30, 31, 33 and 34.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each excipient is a molecule, or group of molecules, with a different molecular structure. Lack of unity is shown because these excipients lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each excipient was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(2) The following election of species is only required if Group II is elected: 
Group II contains claims directed to more than one species of disease of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: heart failure with reduced ejection fraction; heart failure with preserved ejection fraction; kidney disease; disease involving skin grafting; disease involving other tissue grafting; post-MI cardiac dysfunction; ischemic heart disease; vascular injury from trauma; vascular injury from surgery; diabetic ulcer; other skin ulcer; critical limb ischemia; pulmonary hypertension or peripheral arterial disease.
Currently, the following claim(s) are generic: 8, 10-13, 23, 27, 28, 30, 31, 33 and 34.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each disease has a different set of symptoms, diagnosis, molecular changes in the affected tissue and course. Lack of unity is shown because these diseases lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each disease was known in the prior art. Therefore, the .

Applicants are required, in reply to this action, to elect a single species of (1) excipient (if Group I or II is elected) and (2) disease (if Group II is elected), to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646